OPINION
RENFRO, Justice.
Suit was brought by Donald C. McIntyre and wife, Betty, against United Cab Company, Inc., and its driver, Luria Richardson, for damages for injuries sustained by Mrs. McIntyre in a collision between a United Cab driven by Richardson, and a passenger car driven by Mr. McIntyre, in which Mrs. McIntyre was a passenger.
The case was tried before a jury which answered all issues in favor of plaintiffs. Based on the verdict judgment was entered for plaintiffs against the defendants, jointly and severally, in the amount of $8,275.00.
Defendant Richardson did not file a brief in this court. There being no fundamental error apparent of record Richardson’s appeal is dismissed for want of prosecution. Rules 414 and 415, Texas Rules of Civil Procedure; Little Moe, Inc. v. Municipal Service Company of Texas, 412 S.W.2d 914 (Tex.Civ.App., 1967, no writ hist.).
Defendant United Cab Company, Inc. did not file a motion for new trial in the trial court.
This case was tried to a jury and no exception to the necessity for the timely filing of a motion for new trial is applicable. Rule 324, T.R.C.P.
*527Since defendant United Cab did not file a motion for new trial, any alleged errors under this record were waived. Turner v. State, 351 S.W.2d 607 (Tex.Civ.App., 1961, no writ hist.); Lund v. State, 163 Tex. 102, 352 S.W.2d 457 (1962).
Appeal of defendant Richardson dismissed.
Judgment against United Cab Company, Inc., affirmed.